UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:                                                            Chapter 11

51 EAST 73RD ST LLC,                                              Case No.: 20-10683 (SHL)

                           Debtor.
--------------------------------------------------------------x
        ORDER SHORTENING TIME FOR THE HEARING ON THE CHAPTER 11
 TRUSTEE’S MOTION FOR: (I) AN ORDER: (A) AUTHORIZING AND SCHEDULING
A PUBLIC AUCTION SALE OF THE DEBTOR’S REAL PROPERTY; (B) APPROVING
  TERMS AND CONDITIONS OF SALE TO GOVERN THE PUBLIC AUCTION SALE
OF THE DEBTOR’S REAL PROPERTY; (C) APPROVING THE FORM AND MANNER
        OF NOTICE OF THE PUBLIC AUCTION SALE OF THE DEBTOR’S REAL
 PROPERTY; (D) SCHEDULING A HEARING TO CONFIRM THE RESULTS OF THE
 PUBLIC AUCTION SALE; AND (E) WAIVING THE 14-DAY STAY PERIOD; AND (II)
   AN ORDER: (A) APPROVING THE SALE OF THE DEBTOR’S REAL PROPERTY
  FREE AND CLEAR OF ALL INTERESTS; AND (B) GRANTING RELATED RELIEF

         Upon the application dated May 27, 2021 (“Application”) of Lori Lapin Jones, Esq., as

Chapter 11 Trustee (“Trustee”) of 51 East 73rd St LLC (“Debtor”), seeking entry of an Order

scheduling a hearing on shortened notice of the Trustee’s motion (“Motion”) seeking entry of: (I)

an Order: (a) authorizing and scheduling a public auction sale of the Debtor’s real property for

July 29, 2021 at 11:00 a.m. (“363 Sale”); (b) approving the proposed Terms and Conditions of

Sale to govern the public auction sale of the 363 Sale; (c) approving the form and manner of notice

of the 363 Sale; (d) scheduling a hearing to confirm the results of the 363 Sale; and (e) waiving

the 14-day stay period; and (II) an Order, in a form to be submitted following the 363 Sale: (a)

approving the sale of the Debtor’s real property free and clear of all interests; and (b) approving

and granting such other, further and different relief as this Court deems just and proper; and upon

the Affirmation Pursuant to Local Rule 9077-1 in support of the Application; now, therefore, it is

hereby
        ORDERED that the Application to shorten time for notice of the hearing on the Motion is

approved; and, it is further

        ORDERED that a hearing on the Motion shall be held on June 10, 2021 at 10:00 a.m.

(“Hearing”) before the Honorable Sean H. Lane, United States Bankruptcy Judge; and, it is further

        ORDERED that the Hearing will be conducted through Court Solutions (website:

https://www.court-solutions.com/; telephone: (917) 746-7476) in accordance with General Order

M-543. Instructions for participating in the telephonic Hearing using Court Solutions can be found

on the Bankruptcy Court’s website at http://www.nysb.uscourts.gov/news/general-order-m-543-

court-operations-under-exigent-circumstances-created-covid-19, or by contacting Holly R.

Holecek, Esq. at hrh@lhmlawfirm.com or (516) 826-6500 ext. 225; and, it is further

        ORDERED that a copy of this Order and the Motion shall be served as soon as possible

and no later than May 28, 2021: (i) by electronic mail to: (a) the United States Trustee; (b) the

Debtor, through its counsel; (c) NYC NPL Servicing LLC, through its counsel; (d) Central Park

Partners, LLC, through counsel, through its counsel; and (e) all entities who have requested notice

under Bankruptcy Rule 2002; (ii) by overnight mail to: (a) all known parties who have asserted a

lien or interest in the Property; and (b) Simone Ender; and (iii) by first class mail to: (a) all known

creditors of the Debtor; and (b) applicable taxing and governmental units, and no further notice is

necessary or required; and, it is further

        ORDERED that objections, if any, to the Motion must be in writing, conform with the

Bankruptcy Code, Bankruptcy Rules and the Local Rules, and be filed electronically with the

Court on or before June 7, 2021 by 2:00 p.m.; and, it is further

        ORDERED that proof of service in accordance with this Order shall be filed with the Court

prior to the Hearing; and, it is further
       ORDERED that the Trustee is authorized and directed to take such steps, execute such

documents and expend such funds as may be reasonably necessary to effectuate and implement

the terms and conditions of this Order.

Dated: May 27, 2021
       New York, New York
                                          /s/ Sean H. Lane
                                          Honorable Sean H. Lane
                                          United States Bankruptcy Judge
